Plaintiff, as a court-appointed receiver, claims that his attorney employed defendant Irving Golden, a real estate broker, to ascertain whether, and at what price, interests, held by others in certain property, could be obtained and the broker purchased, in his own name, and, upon demand, refused to convey to plaintiff.
When I joined in the former opinion I entertained the view that defendant Irving Golden should be adjudged a trusteeex maleficio. Upon reconsideration I fail to find the essentials of such a relation. No writing was made and no consideration paid.
Plaintiff, as receiver, had no court authorization to enter into any such purchase and without it the alleged agreement wasnudum pactum.
Plaintiff, if tendered conveyance by defendant Golden, could not be made to perform and Golden was, at all times, without right of action.
Plaintiff cannot have declaration of a constructive trust or hold defendant Golden as a trustee ex maleficio under an agreement, the subject-matter of which plaintiff, as receiver, had no power to enter into or perform.
Our former opinion should be reversed and the decree in the circuit court affirmed, with costs to defendant.
BUTZEL, J., did not sit.
 *Page 1